Citation Nr: 9917093	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  94-31 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a 100 percent disability evaluation for post-
traumatic stress disorder (PTSD) prior to May 1, 1996.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
September 1970, from October 1976 to November 1976, and from 
March 1980 to December 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating determination of 
the Seattle Department of Veterans Affairs (VA) Regional 
Office (RO), which assigned a temporary total disability 
evaluation for PTSD from January 3, 1994, to March 1, 1994, 
and a 70 percent disability evaluation thereafter.  The 
veteran expressed disagreement with the 70 percent disability 
evaluation assigned for his PTSD subsequent to the temporary 
total disability evaluation.  

In a February 1998 rating determination, the RO assigned a 
100 percent disability evaluation for PTSD, with an effective 
date of May 1, 1996.  The veteran has disagreed with the 
effective date.  

While the veteran perfected an appeal as to the issue of 
entitlement to an increased evaluation for furunculosis, he 
requested, in writing, that this issue be withdrawn from 
appellate consideration in February 1998.  Therefore that 
issue is no longer before the Board.  See 38 C.F.R. 
§ 20.204(c) (1998).

Entitlement to a total rating based on individual 
unemployability was denied in the June 1994 rating decision.  
The veteran has not submitted a notice of disagreement in 
response to that decision.  Accordingly, the Board does not 
have jurisdiction to consider the issues of entitlement to a 
total rating based on individual unemployability for the 
period prior to May 1, 1996.  Shockley v. West, 11 Vet. App. 
208 (1998) (the Board does not have jurisdiction over an 
issue unless there is a jurisdiction conferring notice of 
disagreement)  see also Ledford v. West, 136 F.3d 776 (Fed. 
Cir 1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); 
Buckley v. West, 11 Vet. App. 12 Vet. App. 76 (1998).


FINDINGS OF FACT

1.  The veteran's claim for an increased evaluation for PTSD 
was received in October 1993.

2.  Virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior; or an inability to obtain or retain employment, 
were not shown prior to May 1, 1996.  


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD were 
not met prior to May 1, 1996.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.400(o), 4.130, 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the regulations governing the evaluation 
of PTSD changed during the course of the veteran's appeal.  
However, the revised rating criteria did not become effective 
until November 7, 1996.  38 C.F.R. §§ 4.125-4.130 (1998).  
The revised rating criteria could not be used to grant the 
veteran a higher evaluation prior to the effective date of 
the change, and are therefore inapplicable to the veteran's 
claim.  38 U.S.C.A. § 5110(g) (West 1991); Rhodan v. West, 12 
Vet. App. 55, 57 (1998).

Under the provisions of the rating schedule in effect prior 
to November 7, 1996, a 70 percent evaluation was warranted 
where the ability to establish and maintain effective or 
favorable relationships with people was severely impaired and 
that the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.

A 100 percent evaluation required that attitudes of all 
contacts except the most intimate to have been so adversely 
affected as to result in virtual isolation in the community; 
or that there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The individual had to 
be demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Codes 9411 (1996). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The Board observes that the assignment of effective dates for 
increased disability evaluations is governed by 38 U.S.C.A. § 
5110 (West 1991) and 38 C.F.R. § 3.400 (1998).  The statute 
provides, in pertinent part, that:

(a) Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.

(b)(2) The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  38 U.S.C.A. § 5110 (West 1991).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that 
the effective date of an increase in compensation will be 
determined as follows:

(o)	Except as provided in paragraph 
(o)(2) of this section and § 3.401(b), 
date of receipt of claim or date 
entitlement arose, whichever is later. A 
retroactive increase or additional 
benefit will not be awarded after basic 
entitlement has been terminated, such as 
by severance of service connection. 

(2)	Disability compensation. Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.

38 C.F.R. § 3.400(o) (1998).

Factual Background

A review of the record demonstrates that at the time the 
veteran's January 1994 hospitalization, service connection 
was in effect for PTSD, which had been assigned a 70 percent 
disability evaluation.  

At the time of his admission, the veteran reported that he 
had had no period of sobriety longer than 30 days for many 
years.  Mental status examination was found to be essentially 
unremarkable.  The veteran was placed in the Substance Abuse 
Treatment Program and enrolled in an intensive course of 
occupational milieu with psychotherapy.  The veteran was 
noted to have made a number of useful gains and insights 
through group therapy sessions at the time of discharge.  He 
was discharged from Phase 1 of the Substance Abuse Treatment 
Program on February 7, 1994, and was given a Regular 
Discharge to Domiciliary 6 at that time.  Discharge Axis I 
diagnoses of continuous alcohol dependence, cocaine 
dependence, and PTSD, were rendered.  A Global Assessment of 
Functioning Scale (GAF) Score of 50 was reported at that 
time.  His medical prognosis was found to be fair.  

The veteran was a resident in a VA domiciliary from February 
to July 1994.  The discharge summary shows that the diagnoses 
included PTSD, alcohol abuse in remission, and cocaine abuse 
in remission.  The veteran's GAF was listed as 55/50.  It was 
reported that the veteran adjusted satisfactorily to the 
domiciliary program and participated in group, individual, 
and milieu activities.  He was discharged after being 
involved in a verbal altercation and being found in violation 
of domiciliary regulations.  The violation was described as 
"technical."  At discharge it was hoped that he would be 
able to continue in his vocational rehabilitation program.

At the time of a March 4, 1994, VA outpatient visit, the 
veteran reported that things were "going great."  He noted 
that he had had total abstinence from alcohol and drugs.  At 
the time of a March 24, 1994 follow-up, the veteran again 
noted total abstinence from drugs and alcohol.  The veteran's 
group participation and overall adjustment were positive.  In 
a March 31, 1994, treatment record, it was reported that the 
veteran felt that he was ready to try work again.  The 
reviewer noted that the veteran participated very little in 
the group.  

At the time of an April 18, 1994, VA outpatient appointment, 
the veteran was noted to be ambivalent about treatment for 
PTSD.

In an April 21, 1994, VA Vocational Rehabilitation Evaluation 
report, it was noted that the veteran would like to become a 
truck driver because it would allow him to become more 
independent and less tied down.  The examiner reported that 
the veteran was currently functioning well in a controlled 
environment at a VA domiciliary.  The physician providing the 
evaluation concluded that the veteran's plan to go to driving 
school and obtain a truck driver's license appeared to be 
realistic with the possible exception of a risk that this 
lifestyle would lead back to alcohol and drug abuse.

The physician further reported that it might be advisable to 
take the veteran through training while he was still in the 
domiciliary program so his progress could be monitored.  
While the examiner had some reservations about the type of 
work, she concluded that he would have no emotional 
difficulties participating in a vocational rehabilitation 
program.

At the time of a May 26, 1994, visit, the veteran reported 
that he was overcoming some depression.  He remained drug and 
alcohol free.  He noted that things were going great at the 
time of a June 1994 visit.  At the time of June 23 and 30, 
1994, visits, the veteran again reported that things were 
going great.  He stated that he was in love at the time of 
the June 30th visit.  At the time of a July 21, 1994, visit, 
the veteran reported that things were going "super great."

In a letter  dated in July 1994, a social worker at the 
veteran's domiciliary reported that the veteran was working 
at that facility in a three-month temporary work assignment.  
The purpose of the assignment was to help him regain and 
reinforce productive work skills.  It was reported that he 
worked an evening shift serving as the first person the 
public encountered when entering the facility.  His duties 
included answering phones, taking identification photographs, 
and showing new residents their rooms and other important 
aspects of the domiciliary.  He had been complimented by 
staff members on his job performance, and was frequently 
asked to cover the office, and work additional shifts during 
the day.

Among the required job skills were promptness for work, 
staying with the work unless otherwise relieved, taking 
accurate information and making accurate referrals, 
controlling his temper, assisting residents with information 
and securing appropriate assistance when they "lost 
control," and being accountable to the staff.  It was 
reported that the veteran had remained on the job and had 
responded positively, even when approached in an irate 
manner.  

A domiciliary treatment record dated August 1, 1994 shows 
that the veteran's overall adjustment was found to be 
positive.  It was noted that he was not living in a very 
stable home situation and that the individuals that he was 
staying with were drinking.  

On August 5, 1994, the veteran underwent Vocational and 
Rehabilitative Services Screening.  At the time of the 
interview, it was noted that the veteran had been discharged 
from Domiciliary 6 because of violation of "confrontation 
policy."  The veteran reported that PTSD had had a major 
impact on his life.  He asserted that it had caused 
unemployment, homelessness, short-term jobs, broken 
relations, and loss of meaningful life roles.  He reported 
having difficulty adjusting to life issues and a vocational 
focus.  He noted that he was currently seeking acceptable 
living conditions.  His leisure activities included working 
out at the "Y," movies, reading, and socializing with 
friends.

He reported that he had a small social network and indicated 
that if things did not work out with rehabilitation he would 
seek Social Security disability benefits and give up the idea 
of working.  The veteran reported that his last job had been 
in 1993, when he had worked for a moving and storage firm.  
He reported that he had had only a few short jobs since 
leaving the military and that he had lost jobs due to 
substance abuse and personality conflicts.  He noted that he 
had interests in the area of truck driving.  The disabilities 
had numerous impacts on employment.  The PTSD, polysubstance 
abuse, and adjustment disorder had contributed to living and 
working on the fringes of society and caused difficulty in 
obtaining and keeping employment.  

It was the examiner's impression that the veteran was 
physically, behaviorally, and verbally impulsive, which 
combined with his history and disabilities was probably why 
"Chapter 31" wanted an extended work evaluation.  

In a special report of training dated August 17, 1994, a VA 
vocational rehabilitation specialist reported that she had 
discussed the veteran's case with a staff member at the VA 
domiciliary.  It was reported that the veteran's period of 
unpaid wok would end later that month.  It was also reported 
that the veteran was no longer working in the office due to 
an altercation.  The staff member believed the altercation 
was not the veteran's fault, and reported that he continued 
to work in the supply room.

The vocational rehabilitation specialist reported that 
subsequent conversations had revealed that the veteran had 
been discharged from the domiciliary due to the altercation, 
but that he continued to work in the supply room of that 
facility.

At the time of an August 25, 1994, VA outpatient visit, the 
veteran's actions were found to be positive except for a lack 
of group participation.  At the time of a September 1, 1994, 
visit, the veteran reported that he was having some cravings 
and was working on boredom.  At the time of a September 6, 
1994, visit, the veteran indicated that he was "doing 
well."  

In a monthly record of training and wages dated August 1, 
1994, the veteran and a trainer at the VA domiciliary 
reported that the veteran had worked a total of 140 hours in 
the warehouse by the end of the previous month, and had 
worked 40 hours in the current month.  In an attached 
statement a social worker at the VA domiciliary reported that 
this was a report of the veteran's current job activities.

In a September 1994 psychosocial rehabilitation treatment 
note, it was indicated that the veteran had an 85 percent 
attendance rate for his work program between the period from 
August 17 through September 23, 1994.  The veteran reported 
that he liked working in the warehouse because he felt 
independent.  The veteran was also noted to be performing and 
feeling well at the time of September 15, September 22, 
October 13, and October 20, 1994, visits.  

At the time of a November 17, 1994, visit, it was reported 
that the veteran was still living in Domiciliary 6.  At the 
time of a December 29, 1994, visit, the veteran was noted to 
have moved out of Domiciliary 6 and into an "Oxford" house 
(sober house) environment.  He reported that he was very 
pleased.  

In a January 1995 psycho-social rehabilitation treatment 
note, prepared for vocational rehabilitation purposes, it was 
noted that the veteran had had the opportunity to work in a 
packaging shop but had declined, preferring to stay in the 
warehouse, as he did not think that he could sit in confined 
spaces.  It was indicated that the veteran desired no 
intervention with regard to his living situation.  The 
reviewer reported the veteran's continued desire to be a 
truck driver.  At the time of a January 12, 1995, visit, the 
veteran indicated that he was doing well in Oxford House and 
with the CRT program.  

In a January 19, 1995, treatment record, the veteran was 
noted to have a negative attitude toward the group and to not 
want to contribute to the group.  In a February 1995 
psychosocial rehabilitative note, it was reported that the 
veteran had worked 20 out of 20 possible days in January.  
The veteran again reported that he desired no intervention 
with regard to either his social or living environment.  He 
was noted to be ready for Chapter 31 training.  At the time 
of a February 23, 1995, visit, the veteran was found to be 
very stable and to have very positive overall adjustment.  He 
was to begin driving school in a few weeks and was both 
hopeful and positive.  

In a March 14, 1995, psychosocial rehabilitation treatment 
note, it was reported that the veteran had good attendance 
with regard to his working assignment.  The veteran again 
desired no intervention with regard to his living or social 
environment.  In a March 16, 1995, follow-up record, it was 
noted that the veteran was looking forward to truck driving 
school.  There was no indication of substance abuse and the 
veteran was very relaxed and cooperative.  

In a March 1995 Vocational Counseling Record Report, it was 
noted that the effects of the veteran's PTSD residuals were 
well documented.  They had contributed to the undermining of 
stable employment, physical altercations with others, and an 
offense resulting in a probationary status.  The counselor 
found that the veteran's work experience was of such a nature 
that he was left with entry level prospects which were 
questionably viable in lieu of his age and service-connected 
disabilities.  The counselor noted that the VA counseling 
psychologist also felt that some form of training was 
necessary in order for the veteran to pursue gainful 
employment.  It was further concluded that the veteran's PTSD 
had a substantial impact on his ability to maintain suitable 
gainful employment.  The counselor further noted that the 
longest period of employment that the veteran had was as a 
warehouse worker and that this was only a marginal employment 
prospect due to his age and the physical demands of the 
position.  

In May 1995, the veteran obtained a Class A Commercial 
Drivers License.  

At the time of a June 1995 VA examination, the veteran 
reported that he had last worked in 1991 as a forklift 
driver.  He related that he had had innumerable jobs since 
leaving the service.  Impairments included sleeplessness, 
anger outbursts, and substance abuse.  The examiner noted 
that the veteran had completed a period of vocational 
rehabilitation but had been unsuccessful in finding 
employment.  The veteran reported that he occasionally dated, 
but did not have any meaningful relationships.  He also had 
no recreational or social outlets and spent most of his time 
in isolation.

Mental status examination revealed a casually dressed male.  
He was cooperative throughout the interview process.  He 
became more distraught when discussing Vietnam traumas.  He 
continued to show the full spectrum of PTSD, including 
intrusive thoughts, flashbacks, avoidance phenomena, and 
emotional numbing.  He reported having three nightmares per 
week.  He had prolonged latency and frequent awakening.  He 
had problems with concentration, hypervigilance, and startle 
response, which he described as embarrassing.  He noted that 
he was depressed much of the time and that he had 
intermittent anxiety symptoms.  There were no signs of 
thought disorder or organic impairment.  Axis I diagnoses of 
PTSD, alcohol dependence in remission, and polysubstance 
abuse in remission, were rendered.  A GAF score of 60 was 
reported.  

The examiner noted that the veteran continued to meet the 
diagnostic criteria for PTSD.  He further indicated that 
living at Oxford House provided the veteran with structure 
and support.  He observed that the veteran's intrusive 
thoughts had increased slightly.  It was the examiner's 
opinion that the veteran's severe social and occupational 
impairment was due to PTSD.  He noted that the veteran had 
fortunately completed his vocational rehabilitation and was 
actively looking for a job; however, in view of his past 
employment record, it was unlikely that he would be 
successful in the workplace.  

In a July 1995 Placement Services/Chapter 31 Closeout Report, 
it was noted that the veteran had started work as a truck 
driver with a Trucking Company on July 14, 1995.  The veteran 
indicated that he had gotten the job on his own and that he 
no longer wanted assistance from VA.  

At the time of his May 1996 personal hearing, the veteran 
reported that he had worked as a truck driver on a full time 
basis from July 1995 to May 1, 1996.  He noted that he had 
worked every day anywhere from 10 to 15 hours per day when 
the weather was better and 2 to 5 days per week when the 
weather was bad.  He also reported working a swing job for 12 
to 14 hours per night.  He indicated that he liked the swing 
job because it was only him.  He noted that he had been clean 
and sober since his release from the hospital in February 
1994.  He indicated that he did not have a social life.  He 
testified that he would occasionally go to the "Y" or with 
a lady to the movies.  

Outpatient treatment records received subsequent to the 
examination demonstrate that at the time of a November 1995 
outpatient visit, the veteran reported that he had been 
working as a truck driver and liked the job very much.  It 
was the examiner's assessment that the veteran had made some 
significant gains in his life and that he was employed in a 
good job.  

At the time of a September 1996 VA examination, the veteran 
was found to experience all of the phenomena associated with 
PTSD, including flashbacks, nightmares, hypervigilance, 
exaggerated startle response, emotional numbing, difficulty 
in trusting, and avoidance of human contact.  He was also 
noted to have difficulty in maintaining effective 
relationships with people and difficulty with perceiving 
reality in terms of tolerating people.  He also experienced 
panic-type feelings and had a need to return to his house and 
bedroom on a fairly frequent basis, several times per day.  
Diagnoses of severe chronic PTSD and major depression 
secondary to PTSD were rendered.  A GAF score of 50 was 
reported. 


Analysis

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") and the VA General 
Counsel, have interpreted the laws and regulations pertaining 
to the effective date of an increase as follows: If the 
increase occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  38 
U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

In this case, the RO denied entitlement to an increased 
rating for PTSD in an unappealed rating decision in December 
1992.  A claim prior to that date could not serve as the 
basis for an increased evaluation.  Lalonde v. West, No. 97-
841 (U.S. Vet. App. May 11, 1999) (a claim prior to a final 
denial cannot serve as the basis for an earlier effective 
date).  The veteran's current claim dates from October 1993, 
when he submitted a claim for total rating based on 
individual unemployability, in which he asserted that PTSD 
prevented him from securing or following any gainful 
employment.  The Board notes parenthetically that the veteran 
October 1993 application does not contain any expressions of 
disagreement with the December 1992 rating decision.  The 
question thus becomes at what point subsequent to the 
December 1992 rating decision was it factually ascertainable 
that an increase in disability had occurred such that the 
PTSD warranted a 100 percent evaluation.  

The veteran asserted in his October 1993 application that his 
disability had affected full time employment beginning in 
August 1992.  There is, however, no medical or other evidence 
pertaining to his disability for the period from July 1992 to 
October 1992.  Records dated from October 1992 to the time of 
hospitalization in October 1993, show treatment mostly for 
non-service-connected substance abuse and physical 
disabilities.  

The October 1993, VA hospitalization report describes the 
veteran's PTSD as "severe," and the veteran's social and 
industrial inadaptability was described as "complete."  
However, the hospitalization report shows that the veteran 
was also diagnosed as having severe substance abuse 
consisting of the use of rock cocaine, and chronic alcohol 
abuse.  He was hospitalized for eight days and that the main 
treatment was for substance abuse.  At discharge, his 
prognosis was described as good provided that he abstained 
from drugs and alcohol.  The hospital report did not show 
that the veteran's PTSD by itself resulted in complete social 
and industrial inadaptability.

VA outpatient treatment records show that in November 1993, 
the veteran was found to be only mildly depressed and 
anxious.  

The January and February 1994, VA hospitalization report 
shows that drug and alcohol abuse were listed as diagnoses 
ahead of PTSD.  The report also shows that the veteran was 
treated principally for substance abuse.  

The VA domiciliary and vocational rehabilitation records show 
that the veteran was generally found to be making 
satisfactory progress in training consistent with gainful 
employment, and was found to be feasible for vocational 
rehabilitation.  There were no reports of any of the symptoms 
described in the criteria for a 100 percent evaluation under 
Diagnostic Code 9411, and he ultimately completed his 
training and began full time employment as a truck driver.  
By the veteran's own report, he satisfactorily maintained 
this employment from July 1995 to May 1996.  Even taking into 
account his non-service-connected substance abuse disorders, 
he was assigned GAF scores suggestive of moderate to less 
than severe symptoms.  

It is true that vocational rehabilitation personnel suggested 
that the veteran would have difficulty maintaining 
employment.  However, they attributed this difficulty to the 
potential for substance abuse, his age, his work history, and 
his physical disabilities, in addition to PTSD.  There were 
no recorded findings that the PTSD standing alone, rendered 
him incapable of obtaining or maintaining employment.

The Court has held that the criteria for a 100 percent 
evaluation are "each independent bases for granting a 100 
percent evaluation."  Richard v. Brown, 9 Vet. App. 266, 268 
(1996).  In this case the evidence does not show virtual 
isolation in the community prior to May 1, 1996.  Prior to 
that date he occasionally dated, never lived alone, and was 
generally found to be making a satisfactory adjustment in 
work and social relationships.  Thus it cannot be found that 
his PTSD resulted in virtual isolation in the community.  In 
this regard, the veteran did report that he could not 
tolerate close relationships and did not have social or 
recreational outlets.  However, he did report that he dated 
and was able to engage in employment activities involving 
contact with the public.  There were no findings prior to May 
1, 1996, that PTSD resulted in totally incapacitating 
psychoneurotic symptoms.

On examinations, including the June 1995, VA examination, he 
was found to have no evidence of a thought disorder and he 
was given a GAF score suggestive of mild symptomatology.  
Although that examiner expressed the opinion that the veteran 
had severe PTSD symptomatology, such a level of 
symptomatology is contemplated by the 70 percent evaluation 
that was then in effect.  It is also true that the examiner 
expressed the belief that in view of the veteran's employment 
record, it was unlikely that the veteran would be successful 
in the work place.  However, it does not appear that the 
examiner reviewed the veteran's vocational rehabilitation 
folder.  More importantly, the record shows that the veteran 
was in fact able to maintain gainful employment proximate to 
the time of the examination.  As previously discussed, the 
veteran was able to successfully complete training and begin 
gainful employment during this period.  By the veteran's 
report, his psychiatric disability did not significantly 
interfere with that employment prior to May 1, 1996.  
Therefore, the Board cannot find that PTSD rendered the 
veteran demonstrably unable to obtain or retain employment.

The thrust of DC 9411 is to determine disability based upon 
the actual industrial impairment of the particular individual 
being rated.  Although the concept of social impairment is 
also employed in DC 9411, it is used only to assist in the 
evaluation of industrial impairment.  Note 1 to DC 9411 
states that "social impairment per se will not be used as the 
sole basis for any specific percentage evaluation . . . ." 38 
C.F.R. § 4.132, DC 9411, Note (1) (1995).  

Furthermore, 38 C.F.R.§ 4.129 (1995) provides: 

Social integration is one of the best 
evidences of mental health and reflects 
the ability to establish (together with a 
desire to establish) healthy and 
effective interpersonal relationships.  
Poor contact with other human beings may 
be an index of emotional illness.  
However, in evaluating impairment 
resulting from the ratable psychiatric 
disorders, social inadaptability is to be 
evaluated only as it affects industrial 
adaptability.  The principle of social 
and industrial inadaptability as the 
basic criterion for rating disability 
from the mental disorders contemplates 
those abnormalities of conduct, judgment, 
and emotional reactions which affect 
economic adjustment, i.e., which produce 
impairment of earning capacity.

Moreover, 38 C.F.R. § 4.126(b) (1998), specifically states 
that when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  

The record prior to May 1, 1996 does not show that the 
veteran's PTSD resulted in virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, or a demonstrable 
inability to obtain or retain employment.  For the reasons 
discussed above, the Board does not find that a 100 percent 
rating was warranted prior to that date.



ORDER

An effective date prior to May 1, 1996, for the grant of a 
100 percent evaluation for PTSD is denied.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

